Citation Nr: 1118409	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  08-11 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral plantar fasciitis.

2.  Entitlement to service connection for sinus infection.


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active military service from May 2005 to October 2005, and from June 2006 to September 2007.

These matters come before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.

When these issues were previously before the Board in January 2010, they were remanded for additional development.  The issues are now again before the Board for appellate consideration.

The issue of entitlement to service connection for sinus infection is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral plantar fasciitis preexisted service, and there has been no demonstration by competent medical, or competent and credible lay, evidence of record that the pre-existing bilateral plantar fasciitis was aggravated by the Veteran's active service.


CONCLUSION OF LAW

Bilateral plantar fasciitis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).



Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in August 2007 VA informed the appellant of what evidence was required to substantiate his claim, of his and VA's respective duties for obtaining evidence, and that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.

Duty to Assist

The record contains the Veteran's service treatment records and VA and private medical records.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.  

The appellant was afforded a VA foot examination in August 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA report obtained in this case is more than adequate, as it is predicated on a reading of the Veteran's treatment records, appeal record within his paper chart, and CPRS system records, as well as the results of the current examination.  It considers all of the pertinent evidence of record, to include the statements of the Veteran.  Rationales were provided for the opinions offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

Relevant law provides that at the time of the service entrance examinations, those persons entering military service are presumed to be in sound physical and mental condition, except for those disorders, disease, or other "infirmities" that are noted on their service entrance physical examination.  38 U.S.C.A. § 1111 (West 2002).

In VAOGCPREC 3-2003, VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

For those disorders that preexisted service and were worsened or "aggravated" during such service, a Veteran may obtain service connection.  38 U.S.C.A. §§ 1110, 1153.

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where pre-service disability underwent an increase in severity during wartime service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he has bilateral plantar fasciitis causally related to active service.  

Private medical records reflect that the Veteran was diagnosed with right plantar fasciitis in January 2004, prior to his first period of service.  He was prescribed physical therapy, orthotics, and medication.  Private treatment records dated through June 2004 reflect continued treatment for plantar fasciitis of the right heel.  

A report of medical history for enlistment purposes, dated in April 2005, reflects that the Veteran had right foot plantar fasciitis, prior to service, in May 2004, for which he received a cortisone injection and was placed on Celebrex.  He was given orthotics which he wore in his work shoes and was to do stretching exercises in the morning.  It was noted that his plantar fasciitis "still bothers him".

An April 2005 report of medical examination reflects that upon clinical evaluation, the Veteran was noted to have right foot plantar fasciitis which was tender.  A DD Form 2808, report of medical examination, dated in April 2005, reflects that the Veteran had a disqualifying defect of persistent plantar fasciitis.

A May 2005 DD Form 2807-2, medical prescreen form, reflects that the Veteran had documented improvement of his right foot plantar fasciitis.

A September 2005 medical report from the Naval Medical Center in Portsmouth reflects that the Veteran complained of right foot pain in the heal, and provides a medical history for the right heel.  However, the report provides objective findings for the left heel, and an assessment of plantar fasciitis left.

An October 2005 treatment note reflects that the Veteran complained of right heel pain and was given a cortisone shot.  A memorandum dated in October 2005 indicates that a line of duty investigation for a right heel injury was requested.

A report of medical assessment, dated in August 2007 (during the Veteran's second period of active duty), reflects that he complained that his left foot plantar fasciitis was worse with deployment.  The report is negative for complaints of right foot plantar fasciitis.

The report of a September 2007 VA examination report provides that no service treatment records were available for review.  The examination report reflects that the Veteran averred that his feet were sore at the heel aspect.  He further reported that he had previously had surgery, in 2005, for right foot plantar fasciitis, and was now experiencing left foot pain, which was worse than his right foot pain.  A September 2007 VA x-ray report reflects normal bilateral feet.  The VA examiner diagnosed the Veteran with bilateral plantar fasciitis.

An October 2007 VA outpatient treatment note provides that the Veteran had a history of plantar fasciitis in the right foot and surgery in Omaha at a private facility as a worker's compensation injury.  An October 2007 VA podiatry consultation note reflects that the Veteran had complaints of pain in the left heel.  The report is negative for complaints of right heel pain.  The report reflects that the Veteran "did have a plantar fasciotomy of the right heel and this alleviated his pain in this area and now had developed pain in the left heel."

The report of the August 2010 VA foot examination provides that the examiner reviewed the Veteran's treatment records, appeal record within his paper chart, and CPRS system records.  The report sets forth the relevant history, and the Veteran's subjective complaints.  The Veteran reported that both his right and left heel pain began before active duty in 2005.  He said that the pain had stayed essentially the same throughout his service and had not gotten any better.  The Veteran underwent additional post-service treatment in Omaha at a facility whose name he had forgotten.  Thus included a right plantar fasciitis release.  The Veteran stated that he had improvement after the release and his pain was ultimately much better, but then it recurred and was as bad as it was prior to active duty.  The examiner also noted that in October 2007 at the VA, the Veteran complained of left heel pain but not right heel pain.  

The report provides detailed results of current physical and radiographic examination.  The diagnosis was bilateral plantar fasciitis.  The examiner again reviewed the medical history and noted that the Veteran stated that his current plantar fasciitis was no worse bilaterally than prior to his active duty.  The examiner stated that the Veteran did suffer from persistent plantar fasciitis in his right foot prior to active duty.  It was opined that the condition of plantar fasciitis, especially in a case as severe as the Veteran's, was likely due to the natural progress of the disease despite having undergone release of the plantar fasciitis.  The examiner stated that it was his opinion that it was less than likely that the Veteran's right plantar fasciitis increased during his active service.  The examiner also stated that he did not think that the Veteran's right plantar fasciitis was aggravated by the Veteran's active service, but rather was due to the natural progress of the disease.  

The examiner also again reviewed the medical evidence for the Veteran's left heel, including that the Veteran reported left heel pain prior to active service and stated it was now no worse than before active service.  The examiner provided the opinion that the Veteran's left plantar fasciitis was a true plantar fasciitis.  He offered the opinion that the Veteran had not sustained any disability secondary to the left plantar fasciitis, and that he did not think that it was aggravated by active service.  Rather, it was a natural progression of the disease.  The examiner stated that as such he believed that it was less than likely that the Veteran's left plantar fasciitis had been affected by his active service.  He said that there was no basis for aggravation.  

The Board finds that in light of the examination report in its entirety, and the rationales the examiner uses to support his medical opinions, the examiner's use of the term "less than likely" clearly means "less likely than not."  

Based on the forgoing, the Board finds that the preponderance of the evidence is against entitlement to service connection for bilateral plantar fasciitis.  The Board finds that the presumption of soundness does not apply to the present claim, and service connection for bilateral plantar fasciitis may be considered only on the basis of aggravation of the disability during service.

The preservice private medical records and pre-active duty service treatment records discussed above are clear and unmistakable evidence that the Veteran had preexisting right plantar fasciitis.  38 U.S.C.A. § 1111.  The August 2010 VA medical opinion is clear and unmistakable evidence that the Veteran's left plantar fasciitis also preexisted service.  Further, the August 2010 medical opinion constitutes clear and unmistakable evidence that Veteran's preexisting right plantar fasciitis and left plantar fasciitis were not aggravated by service.  See VAOGCPREC 3-2003.  See also Wagner, supra, and Cotant, supra.

In this regard, the Board finds that the August 2010 medical opinions are highly probative evidence against the Veteran's claim.  First, they are based on current examination results and a review of the medical record.  The examiner explained his opinions with specific references to the Veteran's physical findings and medical history.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board finds it significant that there is no medical evidence to the contrary of the August 2010 VA opinions.  In fact, the medical evidence is negative for any evidence that the Veteran's active duty aggravated his preexisting plantar fasciitis of either foot.  

The Board is aware of the Veteran's own contentions in support of his claim for service connection.  However, these contentions do not constitute medical evidence in support of his claim.  The Veteran is not competent to diagnose the etiology of his disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his preexisting plantar fasciitis was aggravated by his active duty.

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, supra.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Nevertheless, to the extent that the Veteran is able to observe increased symptoms of bilateral plantar fasciitis during active duty, the credibility of his assertions is outweighed by the medical evidence of record.  In this regard, while the Board acknowledges that the absence of any corroborating medical evidence supporting the assertions, in and of itself, does not render the statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  Simply stated, the Board finds that the August 2010 VA medical opinions outweigh the Veteran's contentions.  In this regard, the Board also finds it significant that during the August 2010 examination, the Veteran stated that his plantar fasciitis pain had stayed essentially the same throughout his service and was currently no worse than prior to his service, bilaterally.  

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for bilateral plantar fasciitis.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral plantar fasciitis is denied.


REMAND

The Board finds that the report of an August 2010 VA sinus examination is inadequate, and additional development is required.  See Barr, supra (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2010) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

In this case, the report of the August 2010 VA sinus examination provides that the Veteran had the current rhinitis symptom of nasal congestion.  He had no history of sinusitis and no current sinus symptoms.  On physical examination, there was no evidence of sinus disease.  The diagnosis was sinus congestion/rhinitis.  The examiner commented that the Veteran had not been diagnosed with any specific upper respiratory issue and did not appear to have chronic sinusitis or episodes of acute sinusitis.  Therefore, the best diagnosis was sinus congestion and rhinitis.  It appeared that the Veteran's difficulty breathing through the nose was causally related to service, because there were a number of mentions of this during the Veteran's post-deployment questionnaire and during his 2007 VA examination.  

The Board finds that this report is inadequate and requires clarification for a proper appellate decision.  Bowling, supra.  The medical history and current physical findings set forth in the examination report are negative for sinusitis, and thus do not support the relevant diagnosis of sinus congestion.  Put differently, the relevant diagnosis of sinus congestion does not accurately reflect the medical history and current physical findings.  

In light of the foregoing, a remand is necessary for an addendum VA medical opinion to explain the Veteran's diagnosis in terms of his past medical history and current examination findings, and address whether it is related to the Veteran's active duty.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to the examiner who conducted the August 2010 VA sinus examination (or a suitable substitute if this individual is unavailable) for an addendum.

Following a review of the relevant evidence in the claims file, including the August 2010 VA sinus examination report, the examiner is requested to provide: (1) a rationale clarifying how the Veteran's medical history and current examination results support the diagnosis of sinus congestion/rhinitis, or an alternate diagnosis that more accurately reflects the Veteran's medical history and current examination findings; and (2) an opinion as to whether it is at least as likely as not (50 percent likelihood or greater) that the Veteran's current diagnosis is related to active duty.  All opinions expressed by the examiner must be accompanied by a complete rationale.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


